Per curiam.
These disciplinary matters are before the Court on five Notices of Discipline seeking the disbarment of Benjamin Christopher Free (State Bar No. 275160). The State Bar served Free personally, but Free failed to file any Notices of Rejection. Therefore, he is in default, has waived his rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b). Free, who became a member of the Bar in 1995, is currently under an order of interim suspension for his failure to respond to a Notice of Investigation in another matter. See In the Matter of Free, S13Y0306 (Nov. 19, 2012) (order).
The facts, as deemed admitted by virtue of Free’s default, show that Free abandoned the legal matters of five clients, including dismissing two actions without prejudice and without notifying his clients. He repeatedly failed to respond to his clients’ inquiries and misrepresented his actions when he did communicate with them. One client obtained a fee arbitration award that Free has failed to pay. Additionally, Free failed to file sworn responses to the Notices of Investigation, as required by Bar Rule 4-204.3, and in the unsworn responses he did file, he lied or misrepresented the facts regarding the status of several of his clients’ legal matters.
Based on these facts, the Investigative Panel found probable cause to believe that Free violated Rules 1.2, 1.3, 1.4, 1.5, 1.16, 3.2, 8.1, and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule4-102 (d). The maximum sanction for a violation of Rules 1.2,1.3, and 8.1 is disbarment, and the maximum sanction for a violation of Rules 1.4,1.5,1.16, 3.2, and 9.3 is a public reprimand. In aggravation of discipline, the Investigative Panel found that Free acted willfully and dishonestly in multiple cases and that he received a Review Panel reprimand in 2011 for conduct similar to the conduct in these matters. See In the Matter of Free, 290 Ga. 75 (717 SE2d 480) (2011).
Having reviewed the records in these cases, we agree that disbarment is the appropriate sanction. Therefore, it is hereby ordered *340that the name of Benjamin Christopher Free be removed from the rolls of persons authorized to practice law in the State of Georgia. Free is reminded of his duties pursuant to Bar Rule 4-219 (c).
Decided January 22, 2013.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.